Citation Nr: 9902548	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-38 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for idiopathic 
hypertrophic subaortic stenosis, currently rated as 60 
percent disabling.

2.  Entitlement to an increased rating for internal and 
external hemorrhoids, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from August 1975 to July 1984.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a decision of June 1993 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  In that decision, the RO denied entitlement to 
increased ratings for idiopathic hypertrophic subaortic 
stenosis and for internal and external hemorrhoids. 

The Board remanded the case in September 1996.  The RO 
subsequently increased the rating for the heart disorder from 
30 percent to 60 percent.  The case has now been returned to 
the Board for further appellate review.  

The Board notes that the veteran has presented arguments 
pertaining to a claim for unemployabilty benefits.  That 
issue, however, has not been developed or certified for 
appellate review.  Accordingly, the Board refers that issue 
to the RO for any appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 60 percent for his 
idiopathic hypertrophic subaortic stenosis.  He asserts that 
his medical treatment records show that the heart condition 
has gotten much worse.  The veterans representative has 
stated that the VA examination conducted in 1998 is not 
adequate for rating purposes as it does not contain an 
opinion as the to the functional assessment of the 
veterans heart condition.  

The veteran also contends that he is entitled to a disability 
rating higher than 10 percent for his internal and external 
hemorrhoids.  He states that the hemorrhoids cause pain and 
bleeding.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
idiopathic hypertrophic subaortic stenosis, and against the 
claim for an increased rating for internal and external 
hemorrhoids.  


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The idiopathic hypertrophic subaortic stenosis does not 
preclude more than sedentary employment, and is not 
manifested by dyspnea on slight exertion, rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure.

3.  The idiopathic hypertrophic subaortic stenosis is not 
productive of chronic congestive heart failure, a workload of 
3 METs or less does not result in dyspnea, fatigue, angina, 
dizziness, or syncope, nor is there left ventricular 
dysfunction with an ejection fraction less than 30 percent.

4.  The veterans internal and external hemorrhoids are not 
productive of persistent bleeding with secondary anemia, or 
fissures.  





CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 60 
percent for idiopathic hypertrophic subaortic stenosis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997 & 1998).

2.  The schedular criteria for a disability rating higher 
than 10 percent for hemorrhoids are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7336 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veterans claims for 
increased ratings are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veterans service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  The Board is of the 
opinion that the medical records and examination reports 
contain all information needed to assess the functional 
impairment due to the service-connected heart disease.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

I.  Entitlement To An Increased Rating For Idiopathic 
Hypertrophic Subaortic Stenosis, Currently Rated As 60 
Percent Disabling.

The Board notes that the veterans heart disorder has been 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7000.  
Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system were changed, 
effective January 12, 1998.  See 62 Fed. Reg. 65, 207-224 
(December 11, 1997).  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO has 
already considered both the new and old regulations, so a 
remand for such consideration is not needed.

Under the previous criteria, a 60 percent rating may be 
assigned when the heart is definitely enlarged, with severe 
dyspnea on exertion, elevation of the systolic blood 
pressure, or such arrhythmias such as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light manual labor precluded.  The old rating criteria 
further provide that heart disease which precludes more than 
sedentary employment and is manifested by definite 
enlargement of the heart confirmed by roentgenogram and 
clinically; dyspnea on slight exertion; rales, pretibial 
pitting at the end of the day or other definite signs of 
beginning congestive failure is rated 100 percent disabling.  
See 38 C.F.R. § 4.104, Diagnostic Code 7000 (in effect prior 
to January 12, 1998).

The Board notes that the revised provisions of Diagnostic 
Code 7000 incorporate objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  In 
accordance with the revised criteria for Diagnostic Code 
7000, a 60 percent rating is warranted for the veteran's 
service-connected heart disease if there has been more than 
one episode of congestive heart failure in the past year, or; 
where a workload of greater than 3 METs but not greater than 
5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
rating, pursuant to the revised criteria for Diagnostic Code 
7000, is warranted if there is chronic congestive heart 
failure, or; where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 

The evidence pertaining to the severity of the veterans 
heart disorder includes a VA medical record dated in August 
1992 which shows that the veteran had a history of 
hypertension and aortic stenosis with exertional dyspnea, 
chest pain and syncope, by history.  The examiner stated that 
the veteran should avoid vigorous physical activity and any 
lifting over 15 pounds.  A chest x-ray taken by the VA in 
August 1992 was interpreted as showing mild cardiomegaly.  

A VA hospital discharge summary dated in October 1992 shows 
that the veteran was admitted primarily for treatment of 
polydrug abuse, but the diagnoses also included hypertension 
and aortic stenosis.  It was noted that the veteran had about 
two years of college, had completed a program in data 
processing, and had worked as a postal clerk and security 
specialist in the military, and in factories, security, and 
telemarketing.  At the time of admission, he was jobless.  On 
physical examination, the extremities had no cyanosis, 
clubbing or edema.  During the hospitalization, the veteran 
was afforded a cardiology consultation after his isoenzymes 
and CPK were found to be elevated, though not at a critical 
level.  Further evaluation of his isoenzymes and CPK showed 
much improvement as they were normal on discharge.  The 
cardiology consultation resulted in no recommendations except 
to continue on medication and to do a MUGA test.  The veteran 
was reassured regarding his cardiac problems, and instructed 
to avoid drugs and alcohol.  

A VA hospital summary dated in June 1994 shows that the 
veteran was admitted for complaints of chest pain following a 
three day cocaine and alcohol binge.  The veteran described 
the pain as not being affected by activity, but said that it 
decreased in activity when he sat up and leaned forward.  He 
said that the pain was localized, and was not associated with 
shortness of breath.  It was noted that he had a history of 
pericarditis, and that an echocardiogram in May 1994 had 
shown a moderately dilated left atrium, mitral valve 
regurgitation, and hyperdynamic left ventricular 
contractility consistent with hypertrophic cardiomyopathy.  
Physical examination on admission revealed that pulse was 100 
and blood pressure was 144/98.  He was intoxicated, but alert 
and oriented.  The heart had a regular rate.  There was a 
pericardial friction rub which was best heard at the left 
lower sternal border.  The extremities had no edema.  An EKG 
showed sinus tach with a rate of 100, left ventricular 
hypertrophy with repolar changes, no acute ST-T changes, and 
left atrial enlargement.  A chest x-ray, although poor, 
showed an enlarged boot shaped heart.  He was admitted to the 
intensive care unit, was ruled out (as having a myocardial 
infarction) with serial enzymes and EKGs, and was 
subsequently transferred to another ward.  He left against 
medical advice after he was refused a pass to take care of 
some personal business.  On that day he had essentially 
benign physical examination, and no friction rub was 
auscultated during the morning.  The diagnoses were (1) chest 
pain not due to myocardial infarction; (2) substance abuse  
active - cocaine and alcohol; and (3) hypertrophic 
cardiomyopathy-nonobstructive type.

The report of a cardiovascular examination of the veteran 
conducted by the VA in June 1997 shows that the examiner 
interviewed the veteran, and reviewed his electrocardiograms, 
echocardiograms, chest x-rays and an adenosine thallium 
study.  The veteran reportedly had a history of cardiac 
problems since 1978.  At that time he was on active duty and 
noted significant shortness of breath on exertion with 
lightheadedness, sweating, and, on a few occasions, near 
syncope episodes.  He was subsequently found to have an 
abnormal electrocardiogram and was transferred to an 
administrative type of duty.  Around the same time, he noted 
occasional exertional chest pain which was relieved by rest 
and stooping.  Since then, he reportedly had experienced more 
frequent symptoms accompanied by a tendency to become 
fatigued.  His tolerance for physical activity reportedly had 
been significantly reduced.  The veteran also had a history 
of hypertension since 1985.  He said that it had been as high 
as 180/110.  The veterans subjective complaints at the time 
of the VA examination included having significant fatigue 
with very limited tolerance for physical activity.  He said 
that he had a tendency to get shortness of breath with 
exertion, and, at times, with rest.  During the previous two 
or three years, the symptoms had been more prominent.  He 
said that he had significant shortness of breath walking 
slowly for about five blocks, at which time he would have to 
stop and rest.  He also reported two or three pillow 
orthopnea, and one or two episodes of nocturnal dyspnea.  He 
had also noted chest pains in the middle of his chest, with 
occasional radiation to the shoulders if he walked fast.  In 
addition, he had also noted bilateral ankle edema.  

On objective examination, the veteran appeared to be well 
developed, well nourished, and was in no acute distress.  His 
blood pressure was 135/80, and his pulse rate was 60 per 
minute and regular.  The heart had an apical impulse that was 
displaced laterally and was very forceful.  A double impulse 
was noted in the apical area.  On auscultation of the heart, 
a very loud S4 was heard, as well as a grade 2/6 
crescendo/descendo systolic murmur at the left sternal border 
and apical area.  There was 1+ bilateral ankle edema noted.  
An electrocardiogram revealed a regular sinus rhythm with 
voltage criteria for left ventricular hypertrophy.  
Electrocardiogram also revealed left atrial enlargement, and 
ST and T-wave changes compatible with a strain pattern and 
left ventricular hypertrophy.  

The examiner also noted that the veteran had an 
echocardiogram and Doppler study performed in June 1997.  The 
studies revealed a dilated left atrium of about 4.0 to 4.5 
centimeters in diameter; severe left ventricular hypertrophy 
with left ventricular cavity obliteration; and asymmetrical 
septal hypertrophy along with systolic anterior motion of the 
mitral valve and probable outflow obstruction.  The examiner 
stated that mitral and aortic valves appeared normal.  Left 
ventricular ejection fraction was also normal.  

The examiner noted that the veteran also underwent an 
adenosine thallium study in June 1997 which revealed a 
redistributing defect in the inferolateral base suspicious 
for an area of ischemia along with a fixed defect in the 
inferolateral apical area compatible with possible severe 
ischemia or possible prior myocardial infarction.  A chest x-
ray revealed cardiomegaly with prominent left ventricular 
shadow.  The diagnosis was (1) severe hypertrophic 
cardiomyopathy with outflow tract obstruction; (2) history of 
hypertension; and (3) rule out the possibility of ischemia 
heart disease.  

The examiner commented that the veteran had a variety of 
symptoms and clinical findings as well as EKG and 
echocardiogram findings compatible with the diagnosis of 
severe hypertrophic cardiomyopathy.  His clinical examination 
and echocardiogram findings were also suggestive of some 
degree of outflow tract obstruction.  Based on these 
findings, the examiner stated that the veterans symptoms of 
significant fatigue, lack of tolerance for physical activity, 
shortness of breath with exertion, and occasional chest pain 
and nocturnal dyspnea were very well expected.  

The report of a cardiovascular examination conducted by the 
VA in March 1998 shows that the veteran had a history of 
cardiac disease since 1978.  He said that he currently 
developed shortness of breath after walking approximately one 
block.  He said that he could not climb more than one flight 
of stairs, and he did not participate in any sports 
activities.  He reported that he experienced occasional 
paroxysmal nocturnal dyspnea which caused him to sit up and 
catch his breath at night.  He also complained of two to 
three pillow orthopnea.  He complained of having chest pain 
that varied on a daily basis and was present approximately 
three to four times per week.  This was mainly exertional, 
although he occasionally had non-exertional chest pain.  He 
said that activity which precipitated the chest pain included 
walking at a fast pace and climbing more than one flight of 
stairs.  He said that when walking at a normal pace he could 
travel approximately five blocks before developing chest pain 
and shortness of breath.  The veteran reported that he was 
always fatigued and had dizziness induced by exercise and 
heat in the summer months.  He denied any syncope, but 
reportedly had experienced occasional attacks of near 
syncope.  He was also aware of intermittent swelling of the 
legs which was worse by the end of the day.  The veteran 
reportedly had no history of coronary artery disease, 
congestive heart failure, rheumatic heart disease or heart 
surgery.  He had been diagnosed with hypertrophic obstructive 
cardiomyopathy in service, as well as hypertension.  

On objective examination, there was an enlarged apical 
impulse in the sixth intercostal space in the anterior 
axillary line.  The cardiac apex had a typical double impulse 
as observed in obstructive cardiomyopathy.  Blood pressure 
was 160/100 while sitting, 150/90 while standing, and 150/90 
while supine.  On physical examination, and 
electrocardiogram, there was no evidence of arrhythmia.  On 
physical examination, a II/VI systolic ejection murmur was 
present most prominently over the apex.  The first and second 
heart sounds were normal.  There was no third or fourth heart 
sound present.  There was a trace amount of pedal edema 
present.  No rales, liver enlargement or jugular venous 
distention was present.  

An electrocardiogram revealed a normal sinus rhythm rate of 
64, left atrial enlargement, and left ventricular hypertrophy 
with repolarization changes.  An dipyridamole/thallium stress 
test revealed non-diagnostic  electrocardiogram evidence of 
inducible ischemia due to the low heart rate.  Thallium 
images did not show any significant ischemia.  The veteran 
was able to achieve less than 4 METs of exercise capacity.  
The diagnoses were (1) hypertension; and (2) hypertrophic 
obstructive cardiomyopathy.  The examiner stated that based 
on the veterans current subjective complaints and his 
exercise capacity during stress testing, the disorder was 
causing moderate to severe disability.   

After considering all of the evidence of record, the Board 
finds that, although there is evidence of enlargement of the 
heart, the other criteria for a 100 percent rating under the 
old rating criteria are not shown to exist.  The idiopathic 
hypertrophic subaortic stenosis does not preclude more than 
sedentary employment and is not manifested by dyspnea on 
slight exertion; rales, pretibial pitting at the end of the 
day or other definite signs of beginning congestive failure.  
The idiopathic hypertrophic subaortic stenosis also is not 
productive of manifestations contemplated for a 100 percent 
rating under the revised criteria such as chronic congestive 
heart failure, or; a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 60 percent for 
idiopathic hypertrophic subaortic stenosis are not met under 
either the old or the new rating criteria.




II.  Entitlement To An Increased Rating For Internal And 
External Hemorrhoids, Currently Rated As 10 Percent 
Disabling.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, and evidencing frequent 
recurrences.  A 20 percent rating is warranted where there is 
persistent bleeding with secondary anemia, or with fissures.

A VA medical treatment record dated in August 1992 shows that 
the veteran had a history of hemorrhoids.  Rectal examination 
was heme negative.  There were external hemorrhoids. 

The report of a rectal examination conducted by the VA in 
June 1997 shows that the veteran had a history of developing 
hemorrhoids for the first time in service in 1975 or 1976.  
The hemorrhoids reportedly protruded and bled.  They were 
treated surgically with a band occlusion, but recurred in 
spite of the treatment.  As a result, the veteran underwent a 
hemorrhoidectomy in 1991.  In spite of that surgery, the 
veteran reported that he continued to have bright red rectal 
bleeding, particularly with constipation.  He also said that 
he noted some swelling, discomfort, and itching around the 
rectum.  Occasionally, there was some protrusion.  There had 
been nothing to suggest that the veteran had rectal fissures 
or fistulae. The veteran had normal control of his bowels 
other than intermittent constipation.  The veteran said that 
he used medicated suppositories rectally twice a week, but he 
did not know the name of the medication.  

On objective examination, the rectum had no evidence of 
external hemorrhoids, no external hemorrhoidal tags, and no 
evidence of rectal bleeding.  The perirectal tissues and skin 
were unremarkable.  There was no evidence of chronic 
perirectal itching.  Rectal examination revealed no internal 
hemorrhoids, no rectal masses, and no polyps.  The examiner 
stated that it was not possible to state unequivocally that 
there were no internal hemorrhoids, because they can collapse 
and are not easily diagnosable.  The examiner stated that 
there was a high probability that the rectal bleeding was a 
function of the veterans constipation and was not due to 
hemorrhoids.  The examiner also noted that there had been no 
soiling, incontinence, tenesmus, dehydration or malnutrition. 
There was also no fecal leakage or anemia.  The diagnosis was 
postop hemorrhoidectomy in 1991, resolved.  The examiner 
scheduled a flexible sigmoidoscopy endoscopic examination, 
however, the veteran cancelled that appointment.   

After reviewing the foregoing evidence, the Board finds that 
the veterans internal and external hemorrhoids are not 
productive of persistent bleeding with secondary anemia, or 
fissures.  Accordingly, the Board concludes that the 
schedular criteria for a disability rating higher than 10 
percent for hemorrhoids are not met.


ORDER

1.  An increased rating for idiopathic hypertrophic subaortic 
stenosis, currently rated as 60 percent disabling, is denied.

2.  An increased rating for internal and external 
hemorrhoids, currently rated as 10 percent disabling, is 
denied.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
